Citation Nr: 1601030	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-12 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for GERD.

3.  Entitlement to service connection for bilateral frostbite of the hands.

4.  Entitlement to service connection for bilateral frostbite of the feet.

5.  Entitlement to a compensable initial rating for the Veteran's service-connected maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2012, the Veteran presented testimony at a hearing before a Decision Review Officer.  A transcript has been associated with the claims file.

In January 2014, the Veteran presented testimony at a videoconference before the undersigned Veterans' Law Judge.  A transcript has been associated with the claims file. 

In May 2015 the Veteran's representative requested copies of any new evidence associated with the claims file since the April 2015 Court remand.  The Veteran's representative requested that the Board not re-adjudicate the Veteran's claim for 60 days from the date of the mailing of the documents.  In October 2015 the Board responded to the request for records.  As the Board is reopening and remanding the claims on appeal, the Board will proceed as the Veteran and Veteran's representative will have the opportunity to submit additional evidence on remand.

The Board notes the Veteran filed a Substantive Appeal for a clothing allowance in March 2013.  However, this issue has not been certified to the Board and it is not ripe for appellate review.  Therefore, the Board is not making any determination on this issue at this time.  

The issues of entitlement to service connection for GERD, bilateral frostbite of the hands, bilateral frostbite of the feet, and entitlement to a compensable initial rating for the Veteran's service-connected maxillary sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for GERD; the Veteran did not perfect a timely appeal.

2.  Evidence received since the July 2008 rating decision raises a reasonable possibility of substantiating the claim for service connection for GERD.


CONCLUSIONS OF LAW

1.  The July 2008 rating decision is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for GERD; and the previously denied claim for service connection for GERD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is reopening the claim of entitlement to service connection for GERD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II.  Application to Reopen

The Veteran was initially denied service connection for GERD in a July 2008 rating decision.  The evidence of record as of the July 2008 decision included the Veteran's service treatment records, VA treatment records, and the Veteran's personal statements.  The parties to the April 2015 JMR agreed that the claim was denied on the grounds that there was no evidence that the condition existed.

The Veteran did not appeal the July 2008 denial of the claim and the decision became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Veteran filed an application to reopen the claim in October 2009.  The evidence received since the July 2008 decision includes VA treatment records, private treatment records, various written statements from the Veteran and the Veteran's testimony that she was diagnosed with GERD in service in 1998.  In the April 2015 JMR, the parties agreed that as the Veteran presented new evidence that she appeared to have a diagnosis of GERD, reopening of the claim is warranted because the evidence relates to an unestablished fact that is necessary to substantiate the claim.  Accordingly, the claim for service connection for GERD is reopened.


ORDER

New and material evidence having been received, the application to reopen a claim of entitlement to service connection for GERD is granted.


REMAND

In regard to the Veteran's claim of entitlement to service connection for GERD, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  As the Board reopens the issue above and as the rating decision on appeal does not appear to adjudicate the merits of the Veteran's appeal, the issue is remanded for initial consideration by the RO.

The parties to the April 2015 JMR agreed that the Board denied the Veteran's frostbite claims because there was no evidence in the record that the Veteran's current pain of the bilateral hands and feet was related to frostbite incurred in service.  The parties agreed that the Board acknowledged an August 2011 statement from Dr. A. that indicated that the Veteran had a history of frostbite and continued to experience pain.  The parties agreed that the Board discounted its medical nexus opinion since the provider did not review the service records or post-service records.

The parties to the JMR quoted the Board's decision reporting:

aside from Dr. [A]'s letter, the Veteran's post-service treatment records do not show a diagnosis of frostbite, residuals of frostbite, or any condition secondary to frostbite.  Based on a careful review of the evidence, the Board finds that service connection for frostbite of the bilateral hands and feet is not warranted as there is no evidence in the record that the Veteran' s current pain of the bilateral hands and feet is related to frostbite incurred in service.

Thereafter, the parties to the JMR indicated that the Board found that a medical nexus opinion for frostbite of the hand and feet claims was not warranted because the evidence of record did not establish that the Veteran currently had frostbite or the residuals thereof.  

The parties to the JMR found that the statements did not appear consistent in that the Board acknowledged Dr. A's letter, discounted its medical nexus, and then appeared to state that he diagnosed the Veteran with residuals of frostbite in the hands and feet.  However, the Board denied a need for a medical nexus opinion on the basis that there was not a current diagnosis.  As such, the parties agreed that remand of the Veteran's claims of entitlement to service connection for bilateral frostbite of the hands and feet for a medical nexus is warranted.  

The Veteran was most recently afforded a VA medical examination with regard to her claim for a higher evaluation for her maxillary sinusitis in April 2012.  In a December 2013 statement a private provider reported that the Veteran was treated in November 2013 for intense headache affecting her maxillary and frontal areas.  The Veteran was noted to be treated with medications.  The provider noted that the Veteran's headache has been persistent and is causing significant limitations in her normal activities despite the use of medications.  As this may indicate that the Veteran's ischemic heart disease may have become more severe since the prior examination, the Board finds it necessary to afford the Veteran another VA medical examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Review of the claims file reveals that the Veteran receives consistent private treatment.  On remand, the Veteran must be asked to identify all private treatment and to submit authorization for VA to obtain the records regarding this treatment.  Thereafter, attempts must be made to obtain and associate with the claims file all private treatment records identified that are not already of record, for which the Veteran has provided authorization.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified.  Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

2.  Thereafter, the Veteran should be afforded the appropriate VA examination to determine the etiology of any residual disabilities of the hands and/or feet due to frostbite found to be present.  The claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

Based on the examination and review of the record, the examiner should address the following: Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has any residual disabilities of the hands and/or feet due to frostbite incurred in or aggravated by service?

A complete rationale must be provided for any opinion offered. If the examiner is unable to provide a requested opinion without resorting to mere speculation, he or she must explain why that is the case.

3.  Thereafter schedule the Veteran for an appropriate examination to determine the current severity of her maxillary sinusitis disability.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the maxillary sinusitis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


